Citation Nr: 0125930	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  99-10 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for causalgia of the 
right hand, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The appellant had active service from October 1944 to May 
1945, from February 1946 to February 1949, and from February 
1962 to February 1965.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal of an April 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which denied an evaluation 
in excess of 10 percent for causalgia of the right hand.  A 
February 2001 rating decision granted an increased evaluation 
of 40 percent for causalgia of the right hand effective 
September 23, 1997.  The appellant continues to seek an 
increased evaluation for his service-connected right hand 
disability.

The Board notes that an April 1999 rating decision denied 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for bilateral arm condition, claimed as nerve damage 
to both arms, due to treatment from a private physician.  The 
veteran was notified of this action later in April 1999, and 
he did not timely appeal.  The issues of entitlement to an 
evaluation in excess of 80 percent for bilateral hearing loss 
and for a total disability rating based on unemployability 
due to service-connection disability were denied by rating 
decision in March 2001.  No subsequent correspondence has 
been received with respect to these issues, and they are not 
part of this appeal.


FINDINGS OF FACT


1. All available evidence relevant for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Causalgia of the right hand is manifested by no more than 
moderate incomplete paralysis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
causalgia of the right hand have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.124a, Diagnostic Codes 8799-8512 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an evaluation in excess of 40 percent 
evaluation for his service-connected causalgia of the right 
hand.

In the interest of clarity, the factual background will be 
presented first, followed by the pertinent law and 
regulations, and then by an analysis of the claim.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(1999); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

The veteran complained in January 1965 of recurrent pain in 
the second joint of the right thumb when he lifted objects 
and when he shook hands.  There was full range of motion.  
The impression was tenosynovitis.  He complained in February 
1965 of a two month history of pain and occasional swelling 
in the metacarpophalangeal joint of the first digit of the 
right.  Physical examination was within normal limits, and X-
rays were normal.  The impression was no orthopedic disease.

On VA special orthopedic examination in June 1965, the 
veteran noted a two year history of sudden episodes of 
cramping in his right hand, fingers, and forearm.  He said 
that the episodes were becoming more distinct and severe and 
often caused him to lose his grip.  Physical examination did 
not reveal any atrophy of the upper extremities.  The veteran 
had a good radial pulse at each wrist.  The diagnosis was 
causalgia with cramping of the right hand and fingers, cause 
undetermined.  It was noted on special neurological 
examination in June 1965 that there was insufficient evidence 
to make a diagnosis of neurologic disease.  X-rays of the 
hands in June 1965 were considered normal.

An August 1965 rating decision granted entitlement to service 
connection for causalgia of the right hand and assigned a 10 
percent evaluation effective February 28, 1965.

On VA special neuropsychiatric examination in March 1970, the 
veteran complained of cramping of the right hand.  Physical 
examination of the right hand did not reveal any abnormality.  
There was normal range of motion of all fingers.  The 
diagnosis was causalgia of the right hand, possible carpal 
tunnel syndrome.  The examiner noted that the veteran's right 
hand problem was limited to the median nerve distribution; 
that although there was no current evidence of atrophy, the 
possibility of carpal tunnel syndrome should be investigated; 
and that the veteran's symptoms were organic.

The veteran complained on special VA orthopedic examination 
in March 1985 of pain in his right hand and arm if he uses it 
for anything that requires fine or prolonged motion.  He also 
noted occasional stiffness in the right hand and numbness in 
the right arm.  Physical examination revealed full function 
of the right upper extremity with normal reflexes.  His right 
hand was described as cold, and there was decreased sensation 
in the right hand and forearm.  Grip was considered fairly 
good in both arms.  The impression was chronic causalgia of 
the right arm and hand.

On VA orthopedic examination in November 1997, the veteran 
complained of stiffness, pain, and difficulty relaxing his 
right hand.  He said the pain was "excruciating."  He 
indicated that he tended to drop objects, and that his hand 
is sometimes distorted.  On physical examination, it was 
noted that the veteran is right handed.  His left grip was 
stronger than his right.  There was full range of motion of 
all joints.  Radial pulses were normal.  It was reported that 
the veteran had bilateral symptoms, worse on the right.  
Tinel's sign was negative; "Phalen's" sign was positive.  
The impressions were myotonic dystrophy; sensory peripheral 
neuropathy of the hands; bilateral carpal tunnel syndrome; 
and Dupuytren's contracture.  X-rays of the right hand in 
November 1997 did not show any abnormality.  An 
electromyogram (EMG) performed by a private physician in 
November 1997 revealed the following impressions: mild 
sensory peripheral neuropathy; superimposed carpal tunnel 
syndrome, mild; and probable mild chronic myotonic dystrophy.

VA outpatient records dated from July 1998 to July 2000 
reveal that the veteran complained in February 1999 of 
numbness in his hands and pain in his forearms.  Outpatient 
records dated from June to August 1999 reveal continued 
problems with the upper extremities.  It was noted in June 
1999 that the veteran complained of arm paresthesia since an 
EMG in 1997; the examiner indicated that there had not been 
any worsening but the veteran's arms were weak and his hands 
were atrophic.  The veteran complained in February 2000 of 
tonic flexion and pain in both hands with activity; onset was 
variable.  He said that an EMG in 1997 left him with pain in 
both forearms.  Physical examination showed bilateral range 
of motion of the hands intact.  The veteran's skin was cool 
to the touch.  There was no erythema, edema, or tenderness.  
Hand strength was 4/5 bilaterally.  Cog wheeling was noted 
with range of motion.  There was no neurological deficit.  
The assessment was tonic flexion and pain in both hands.  

The veteran testified at a personal hearing at the RO in 
January 2000 that it was very difficult to do things with his 
right hand for very long with his right hand, that he gets 
cramping and numbness in his hands, and that he had problems 
with coordination in his right hand.  The veteran's wife also 
testified in support of his claim.

The veteran complained on VA examination in January 2001 of 
bilateral hand cramping and stiffness; his fingers had to be 
pulled apart after using his hands for things like cutting a 
steak or cooking.  He said that he was not taking any 
medications because the medications that he had taken in the 
past had not helped.  On physical examination, upper 
extremity strength was 4/5 with average bulk and normal tone 
in all muscle groups.  There was intermittent arrhythmical 
tremulousness of the hands.  The general musculature showed 
no clear-cut localized atrophy, except perhaps in the first 
dorsal interosseous on the right.  There was mild tenderness 
to palpation of the ulnar nerves bilaterally.  Tone was 
normal, and no myotonia was seen.  Sensory examination to 
light touch, pain, and vibration was intact.  The examiner 
opined that the veteran had bilateral hand symptoms but that 
no firm neurologic diagnosis could be made.  It was probable 
that he had diabetic neuropathy on the basis of his 1997 EMG 
test and a 16 year history of diabetes.  It was unclear 
whether past use of alcohol had played any role in his 
symptomatology.  The examiner indicated that while the 
veteran's hand disability appeared to interfere with his 
daily activities, it did not appear to do so in a major way, 
although it was noted that the veteran was not very active.  
The examiner concluded that, in summary, the veteran appeared 
to have an uncertain causalgia of the right hand dating back 
to service of unknown etiology.

A February 2001 rating decision granted an increased 
evaluation of 40 percent for causalgia of the right hand 
effective September 23, 1997.

The veteran testified at a personal hearing before the 
undersigned sitting at the RO in August 2001 that he tended 
to drop things with his right hand, that he had constant 
right upper extremity pain and weakness, and that his wife 
has to do things for him like cut his meat.  His wife 
testified that he is totally disabled because of his hand and 
that his symptoms have gotten worse over the previous 5-10 
years.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2001).  Separate diagnostic codes identify the 
various disabilities.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2001).

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2001).

Specific schedular criteria

The veteran's causalgia of the right hand is rated as 
analogous to paralysis of the lower radicular group and is 
currently assigned a 40 percent evaluation pursuant to the 
provisions of Diagnostic Code 8512.  Under this criteria for 
the dominant hand, mild incomplete paralysis is assigned a 20 
percent evaluation; moderate incomplete paralysis warrants a 
40 percent evaluation; and severe incomplete paralysis 
supports a 50 percent evaluation.  Complete paralysis of all 
intrinsic muscles of the hand, and some or all of the flexors 
of the wrist and fingers, with substantial loss of use of the 
hand, corresponds to a 70 percent evaluation.  38 C.F.R. § 
4.124a.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2001).  
Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete 
paralysis.  38 C.F.R. § 4.123 (2001).  Neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  Tic douloureux, or trifacial 
neuralgia, may be rated up to complete paralysis of the 
affected nerve.  38 C.F.R. § 4.124 (2001).

In view of the number of atypical instances, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2001).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  See 38 U.S.C.A. § 
7104(a) (West Supp. 2001); 38 C.F.R. § 4.6 (2001).  When 
there is an approximate balance evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail." To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, supra, 1 Vet. App. at 54.

Analysis

Initial matter - duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines VA obligations with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 
1 Vet. App. 3, 8 (1991).  VA issued regulations to implement 
the VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue on 
appeal.  The Board observes that the veteran has been 
informed of the types of evidence that could be submitted by 
him in support of his claim.  See, in particular, the April 
1999 Statement of the Case and the February 2001 Supplemental 
Statement of the Case.  In fact, he has submitted both lay 
and medical evidence in support of his claim.  There is 
sufficient evidence of record with which the Board may make 
an informed decision.  The veteran has not pointed to any 
pertinent evidence which exists and which has not been 
associated with his VA claims folders.  In addition, the 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim, including testifying at a personal hearing at the 
RO and at a travel board hearing before the undesigned.

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 97-98 (to be codified at 38 U.S.C.A. 
§ 5103A).

The Board has considered whether a remand of this case is 
necessary in order to provide the veteran with another VA 
examination.  However, the Board believes that the record 
already contains sufficient medical evidence, including VA 
examination reports and reports of outpatient treatment, 
which have been documented above.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue on appeal has been consistent with the provisions of 
the new law.  Under these circumstances, a remand of this 
matter for further development would not avail the veteran or 
aid the Board's inquiry, and would only serve to 
unnecessarily delay a decision.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Accordingly, the Board will 
proceed to a decision on the merits.  




Discussion

Although it is contended that the symptomatology for the 
veteran's service-connected right hand disability is severe 
enough to warrant an evaluation in excess of 40 percent, the 
Board finds that the evidence on file does not support an 
increased evaluation.  

VA examinations in March 1970 and March 1985 did not reveal 
any abnormality, and it was noted in March 1985 that grip was 
fairly good.  On VA orthopedic examination in November 1997, 
there was full range of motion of all joints and radial 
pulses were normal.  X-rays of the right hand in November 
1997 did not show any abnormality.  An EMG in November 1997 
revealed mild sensory peripheral neuropathy, superimposed 
mild carpal tunnel syndrome, and probable mild chronic 
myotonic dystrophy.

According to VA outpatient records in February 2000, 
bilateral range of motion of the hands was intact.  Cog 
wheeling was noted with range of motion.  Although the 
veteran's skin was cool to the touch, there was no erythema, 
edema, or tenderness.  Hand strength was 4/5 bilaterally; and 
there was no neurological deficit. 

When examined by VA in January 2001, upper extremity strength 
was 4/5 with average bulk and normal tone in all muscle 
groups.  There was intermittent arrhythmical tremulousness of 
the hands.  Tone was normal, and no myotonia was seen.  
Sensory examination to light touch, pain, and vibration was 
intact.  The examiner determined that while the veteran's 
hand disability appeared to interfere with his daily 
activities, it did not appear to do so in a major way.  

While the Board does not doubt that the veteran's service-
connected right hand disability causes functional impairment, 
as evidenced by his current 40 percent evaluation, the above 
physical findings, as well as the examiner's opinion in 
January 2001, do not show complete paralysis or severe 
incomplete paralysis.  Instead, even with consideration of 
any additional loss of function due to pain on motion, these 
findings show no more than moderate incomplete paralysis, 
supporting the currently assigned 40 percent evaluation.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995) (criteria based upon limitation of motion 
require consideration of whether there is additional 
functional loss due to pain on motion).

Therefore, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 40 percent for 
causalgia of the right hand.


ORDER

An evaluation in excess of 40 percent for causalgia of the 
right hand is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

